Exhibit 10.1



International Business Machines Corporation ("IBM")



Equity Award Agreement









Plan

    

[IBM 1999 Long-Term Performance Plan (the "Plan")]



Award Type



Performance Share Units (PSUs)



Purpose



The purpose of this Award is to retain and motivate selected executives to
realize IBM’s high value business model.  You recognize that this Award
represents a potentially significant benefit to you and is awarded for the
purpose stated here.



Awarded to

Home Country

Global ID



Sample

United States (USA) [Employee ID]

[Global ID]



Award Agreement



This Equity Award Agreement, together with the “Terms and Conditions of Your
Equity Award: Effective March 2, 2020” (“Terms and Conditions”) document and the
Plan [http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml,]
[https://w3cms.s3-api.us-geo.objectstorage.softlayer.net/inline-files/LTPP_1999_august_2007_prospectus.pdf],
both of which are incorporated herein by reference, together constitute the
entire agreement between you and IBM with respect to your Award. This Equity
Award Agreement shall be governed by the laws of the State of New York, without
regard to conflicts or choice of law rules or principles.



Grant



Date of Grant

# PSUs Awarded

Performance Period

Date of Payout





[month day year]

[month day year]

[          “           ]

[amount]

[amount]

[     “      ]

[dates]

[dates]

[   “   ]

[date]

[date]

[   “   ]



Vesting





For the PSUs with the July 31, 2021 Date of Payout, the PSUs will not be subject
to adjustment once vested. For the PSUs with the July 31, 2023 Date of Payout,
you can earn the PSUs awarded above based on IBM’s Relative Return on Invested
Capital (ROIC) modifier in the IBM PSU program for the 2020-2022 performance
period that could result in (1) the percentage of PSUs earned being reduced up
to 20 points if the performance falls below the S&P 500 Index median; or (2) the
percentage of PSUs earned being increased up to 20 points when IBM exceeds the
median performance of both the S&P 500 Index and the S&P Information Technology
Index. The relative ROIC modifier has no effect on the percentage of PSUs earned
when IBM’s ROIC performance falls between the S&P 500 Index and the S&P
Information Technology Index median.



Payout of Awards



Following the Date of Payout, the Company shall either (a) deliver to you a
number of shares of Capital Stock equal to the number of your earned PSUs, or
(b) make a cash payment to you equal to the Fair Market Value on the Date of
Payout of the number of your earned PSUs at the end of the Performance Period,
in either case, net of any applicable tax withholding, and the respective PSUs
shall thereafter be canceled.



All payouts under this Award are subject to the provisions of the Plan, this
Agreement and the Terms and Conditions document, including those relating to the
cancellation and rescission of awards.







--------------------------------------------------------------------------------

Terms and Conditions

of Your Equity Award



    

Refer to the Terms and Conditions document attached for an explanation of the
terms and conditions applicable to your Award, including those relating to:



●     Cancellation and rescission of awards (also see below)

●     Jurisdiction, governing law, expenses and taxes

●     Non-solicitation of Company employees and clients, if applicable

●     Treatment of your Award in the event of death or disability or leave of
absence

●     Treatment of your Award upon termination of employment



It is strongly recommended that you print the Terms and Conditions document for
later reference.



Cancellation and Rescission



You understand that IBM may cancel, modify, rescind, suspend, withhold or
otherwise limit or restrict this Award in accordance with the terms of the Plan,
including, without limitation, canceling or rescinding this Award if you render
services for a competitor prior to, or during the Rescission Period.  You
understand that the Rescission Period that has been established is 12 months. 
Refer to the Terms and Conditions document and the Plan for further details.



Data Privacy, Electronic Delivery



By accepting this Award, you agree that data, including your personal data,
necessary to administer this Award may be exchanged among IBM and its
subsidiaries and affiliates as necessary, and with any vendor engaged by IBM to
administer this Award, subject to the Terms and Conditions document; you also
consent to receiving information and materials in connection with this Award or
any subsequent awards under IBM's  long-term performance plans, including
without limitation any prospectuses and plan documents, by any means of
electronic delivery available now and/or in the future (including without
limitation by e-mail, by Web site access and/or by facsimile), such consent to
remain in effect unless and until revoked in writing by you.



Extraordinary Compensation



Your participation in the Plan is voluntary.  The value of this Award is an
extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments.  The Plan is discretionary in
nature.  This Award is a one-time benefit that does not create any contractual
or other right to receive additional awards or other benefits in the future. 
Future grants, if any, are at the sole grace and discretion of IBM, including
but not limited to, the timing of the grant, the number of units and vesting
provisions.  This Equity Award Agreement is not part of your employment
agreement, if any.



Accept Your Award



This Award is considered valid when you accept it.  This Award will be cancelled
unless you accept it by 11:59 p.m. Eastern time two business days prior to the
end of the Performance Period in the “Grant” section of this Agreement. [By
pressing the Accept button below to accept your Award, you acknowledge having
received and read this Equity Award Agreement, the Terms and Conditions document
and the Plan under which this Award was granted and] [To record your acceptance
of the Award and your acknowledgement that you have received and read this
Equity Award Agreement, the Terms and Conditions document and the Plan under
which this Award was granted, you must electronically sign this Agreement via
Adobe Sign. Further by accepting this Award] you agree (i) not to hedge the
economic risk of this Award or any previously-granted outstanding awards, which
includes entering into any derivative transaction on  IBM securities (e.g., any
short sale, put, swap, forward, option, collar, etc.), (ii) to comply with the
terms of the Plan, this Equity Award Agreement and the Terms and Conditions
document, including those provisions relating to cancellation and rescission of
awards and jurisdiction and governing law, and (iii) that by your acceptance of
this Award, all awards previously granted to you under the Plan or other IBM
Long-Term Performance Plans are subject to (A) jurisdiction, governing law,
expenses, taxes and administration section of the Terms and Conditions document
(unless you are, and have been for at least 30 days immediately preceding, a
resident of or an employee in







--------------------------------------------------------------------------------

    

Massachusetts at the time of the termination of your employment with IBM, in
which case the jurisdiction, governing law, expenses, taxes and administration
terms of your previous awards shall apply) and (B) any cancellation, rescission
or recovery required by applicable laws, rules, regulations or standards,
including without limitation any requirements or standards of the U.S.
Securities and Exchange Commission or the New York Stock Exchange.







--------------------------------------------------------------------------------

IBM

TERMS AND CONDITIONS OF YOUR EQUITY AWARD:

EFFECTIVE MARCH 2, 2020









--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award





Table of Contents



Introduction

3

How to Use This Document

3

Definition of Terms

4

Provisions that apply to all countries

6

Provisions that apply to select countries

8

Provisions that apply to the Performance Share Units (PSUs)

9

a. Performance Share Units (“PSUs”) including Cash-Settled PSUs

9

Provisions that apply to specific countries

10

a. Denmark

10

b. Israel

10

c. United States

10







Equity Awards: March 2, 2020

Page 2 of 10



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award





Introduction

This document provides you with the terms and conditions of your Award that are
in addition to the terms and conditions contained in your Equity Award Agreement
for your specific Award. Also, your Award is subject to the terms and conditions
in the governing plan document; the applicable document is indicated in your
Equity Award Agreement and can be found [at
http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml.

As an Award recipient, you can see a personalized summary of all your
outstanding equity grants in the “Personal statement” section of the IBM
executive compensation web site (http://w3.ibm.com/hr/exec/comp). This site also
contains other information about long-term incentive awards, including copies of
the prospectus (the governing plan document). If you have additional questions
and you are based in the U.S., you can call the IBM Benefits Center at
866-937-0720, weekdays from 8:00 a.m. to 8:00 p.m. Eastern time (TTY available
at 800-426-6537). Outside of the U.S. dial your country’s toll-free AT&T
Direct® access number, and then enter 866-937-0720. In the U.S., call
800-331-1140 to obtain AT&T Direct access numbers. Access numbers are also
available online at www.att.com/traveler or from your local operator.]
[https://w3cms.s3-api.us-geo.objectstorage.softlayer.net/inline-files/LTPP_1999_august_2007_prospectus.pdf.]

How to Use This Document

Terms and conditions that apply to all awards in all countries can be found on
page 6. Review these in addition to any award- or country-specific terms and
conditions that may be listed. Once you have reviewed these general terms, check
in your Equity Award Agreement for any award-specific and/or country-specific
terms that apply to your Award.





Equity Awards: March 2, 2020

Page 3 of 10



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:



Definition of Terms

The following are defined terms from the Long-Term Performance Plan, your Equity
Award Agreement, or this Terms and Conditions document. These are provided for
your information. In addition to this document, see the Plan prospectus and your
Equity Award Agreement for more details.

“Awards” -- The grant of any form of stock option, stock appreciation right,
stock or cash award, whether granted singly, in combination or in tandem, to a
Participant pursuant to such terms, conditions, performance requirements,
limitations and restrictions as the Committee may establish in order to fulfill
the objectives of the Plan.

"Board" -- The Board of Directors of International Business Machines Corporation
("IBM").

"Capital Stock" -- Authorized and issued or unissued Capital Stock of IBM, at
such par value as may be established from time to time.

“Committee” -- The committee designated by the Board to administer the Plan.

"Company" -- IBM and its affiliates and subsidiaries including subsidiaries of
subsidiaries and partnerships and other business ventures in which IBM has an
equity interest.

“Engage in or Associate with” includes, without limitation, engagement or
association as a sole proprietor, owner, employer, director, partner, principal,
joint venture, associate, employee, member, consultant, or contractor. This also
includes engagement or association as a shareholder or investor during the
course of your employment with the Company, and includes beneficial ownership of
five percent (5%) or more of any class of outstanding stock of a competitor of
the Company following the termination of your employment with the Company.

“Equity Award Agreement” -- The document provided to the Participant which
provides the grant details.

"Fair Market Value" -- The average of the high and low prices of Capital Stock
on the New York Stock Exchange for the date in question, provided that, if no
sales of Capital Stock were made on said exchange on that date, the average of
the high and low prices of Capital Stock as reported for the most recent
preceding day on which sales of Capital Stock were made on said exchange.

"Participant" -- An individual to whom an Award has been made under the Plan.
Awards may be made to any employee of, or any other individual providing
services to, the Company. However, incentive stock options may be granted only
to individuals who are



Equity Awards: March 2, 2020

Page 4 of 10



--------------------------------------------------------------------------------

employed by IBM or by a subsidiary corporation (within the meaning of section
424(f) of the Code) of IBM, including a subsidiary that becomes such after the
adoption of the Plan.

“Performance Team” -- For purposes of the Plan, the Performance Team refers to
the team of IBM’s senior leaders who run IBM Business Units or geographies,
including the chairman and CEO. The CEO selects and invites these senior leaders
to join the Performance Team.

“Plan” -- Any IBM Long-Term Performance Plan.

“Termination of Employment” -- For the purposes of determining when you cease to
be an employee for the cancellation of any Award, a Participant will be deemed
to be terminated if the Participant is no longer employed by IBM or a subsidiary
corporation that employed the Participant when the Award was granted unless
approved by a method designated by those administering the Plan.





Equity Awards: March 2, 2020

Page 5 of 10



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:



Provisions that apply to all countries

The following provisions apply to all countries and for the following Award
types: Performance Share Units and Cash-Settled Performance Share Units.

Cancellation and Rescission

All determinations regarding enforcement, waiver or modification of the
cancellation and rescission and other provisions of the Plan and your Equity
Award Agreement (including the provisions relating to termination of employment,
death and disability) shall be made in IBM’s sole discretion. Determinations
made under your Equity Award Agreement and the Plan need not be uniform and may
be made selectively among individuals, whether or not such individuals are
similarly situated.

You agree that the cancellation and rescission provisions of the Plan and your
Equity Award Agreement are reasonable and agree not to challenge the
reasonableness of such provisions, even where forfeiture of your Award is the
penalty for violation.  Engaging in Detrimental Activity (as defined in the
Plan) may result in cancellation or rescission of your Award.  Detrimental
Activity includes your acceptance of an offer to Engage in or Associate with any
business which is or becomes competitive with the Company.

Jurisdiction, Governing Law, Expenses, Taxes and Administration

Your Equity Award Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its conflict of law
rules. You agree that any action or proceeding with respect to your Equity Award
Agreement shall be brought exclusively in the state and federal courts sitting
in New York County or, Westchester County, New York. You agree to the personal
jurisdiction thereof, and irrevocably waive any objection to the venue of such
action, including any objection that the action has been brought in an
inconvenient forum.

If any court of competent jurisdiction finds any provision of your Equity Award
Agreement, or portion thereof, to be unenforceable, that provision shall be
enforced to the maximum extent permissible so as to effect the intent of the
parties, and the remainder of your Equity Award Agreement shall continue in full
force and effect.

If you or the Company brings an action to enforce your Equity Award Agreement
and the Company prevails, you will pay all costs and expenses incurred by the
Company in connection with that action and in connection with collection,
including reasonable attorneys’ fees.

If the Company, in its sole discretion, determines that it has incurred or will
incur any obligation to withhold taxes as a result of your Award, without
limiting the Company’s rights under Section 9 of the Plan, the Company may
withhold the number of shares



Equity Awards: March 2, 2020

Page 6 of 10



--------------------------------------------------------------------------------

that it determines is required to satisfy such liability and/or the Company may
withhold amounts from other compensation to the extent required to satisfy such
liability under federal, state, provincial, local, foreign or other tax laws. To
the extent that such amounts are not withheld, the Company may require you to
pay to the Company any amount demanded by the Company for the purpose of
satisfying such liability.

If the Company changes the vendor engaged to administer the Plan, you consent to
moving all of the shares you have received under the Plan that is in an account
with such vendor (including unvested and previously vested shares), to the new
vendor that the Company engages to administer the Plan. Such consent will remain
in effect unless and until revoked in writing by you.





Equity Awards: March 2, 2020

Page 7 of 10



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:





Provisions that apply to select countries

The following provisions apply to select countries and for the following Award
types, Performance Share Units and Cash-Settled Performance Share Units, granted
to all individuals in all countries except those with a home country of Latin
America, specifically: Argentina, Bolivia, Brazil, Chile, Columbia, Costa Rica,
Ecuador, Mexico, Paraguay, Peru, Uruguay, and Venezuela.

Non-Solicitation

In consideration of your Award, you agree that during your employment with the
Company and for two years following the termination of your employment for any
reason, you will not directly or indirectly hire, solicit or make an offer to
any employee of the Company to be employed or perform services outside of the
Company. Also, you agree that during your employment with the Company and for
one year following the termination of your employment for any reason, you will
not directly or indirectly, solicit, for competitive business purposes, any
customer of the Company with which you were involved as part of your job
responsibilities during the last year of your employment with the Company. By
accepting your Award, you acknowledge that the Company would suffer irreparable
harm if you fail to comply with the foregoing, and that the Company would be
entitled to any appropriate relief, including money damages, equitable relief
and attorneys’ fees.





Equity Awards: March 2, 2020

Page 8 of 10



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to the Performance Share Units (PSUs) for all countries

a. Performance Share Units (“PSUs”) including Cash-Settled PSUs

Termination of Employment, including Death and Disability, and Leave of Absence

Termination of Employment and Leave of Absence

If you cease to be an active, full-time employee for any reason (other than on
account of death or are disabled as described in Section 12 of the Plan) before
the Date of Payout, all PSUs are canceled immediately.

Death or Disability

Prior to the Date of Payout, (i) in the event of your death or (ii) if you are
disabled (as described in Section 12 of the Plan), all PSUs shall continue to
vest according to the terms of your Equity Award Agreement and the PSUs will be
paid on the Date of Payout, based on IBM performance, if applicable, over the
entire applicable Performance Period(s).





Equity Awards: March 2, 2020

Page 9 of 10



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to specific countries

a. Denmark

i. All Awards

Non-Solicitation

The following part of the above non-solicitation provision does not apply to
those individuals with the home country of Denmark: “In consideration of your
Award, you agree that during your employment with the Company and for two years
following the termination of your employment for any reason, you will not
directly or indirectly hire, solicit or make an offer to any employee of the
Company to be employed or perform services outside of the Company.”



b. Israel



i. All Awards



Data Privacy

In addition to the data privacy provisions in your Equity Award Agreement, you
agree that data, including your personal data, necessary to administer this
Award may be exchanged among IBM and its subsidiaries and affiliates as
necessary (including transferring such data out of the country of origin both in
and out of the EEA), and with any vendor engaged by IBM to administer this
Award.



c. United States



i. All Awards



Nothing in the Plan prospectus, your Equity Award Agreement or this Document
affects your rights, immunities, or obligations under any federal, state, or
local law, including under the Defend Trade Secrets Act of 2016, as described in
Company policies, or prohibits you from reporting possible violations of law or
regulation to a government agency, as protected by law.



If you are, and have been for at least 30 days immediately preceding, a resident
of, or an employee in Massachusetts at the time of the termination of your
employment with IBM, cancellation and rescission provisions of the Plan will not
apply if you engage in competitive activities after your employment relationship
has ended with IBM. For the avoidance of doubt, cancellation and rescission
provisions of the Plan will apply if you engage in (1) any Detrimental Activity
prior to your employment relationship ending with IBM or (2) any Detrimental
Activity described in Section 13(a) of the Plan other than engaging in
competitive activities after your employment relationship has ended with IBM.

Equity Awards: March 2, 2020

Page 10 of 10



--------------------------------------------------------------------------------